DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	The amendment filed 12/07/2020 has been entered. Claims 23-25, 27, 33 and 38-39 have been amended. Claims 31 and 32 have been cancelled. Claims 1-16 were previously cancelled and claims 17-22 and 26 were previously withdrawn. Claims 23-25, 27-30 and 33-40 remain pending in this application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 09/29/2020.

Claim Objections
Claims 23-24 are objected to because of the following informalities:  
Claims 23 and 24 recite on line 2 “an absorbent layer for placing in fluid communication with the tissue site”, and on line 3 it says “the absorbent layer for receiving and retaining ionic fluids” , since the first clause and the second clause recite different functions “for…”  it is not clear if it is the same layer or two different ones. It is suggested “the absorbent layer is configured to receive and retain fluids”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ales, III et al. (Pub. No.: US 2007/0083174 A1), hereinafter Ales, in view of Hietpas (Pub. No.: US 2009/0326492 A1). 
Regarding claim 23, Ales discloses (figs. 4-5) an absorbent article that can be a dressing (¶ 0059, the present invention is suitable for use with … surgical pads and bandages) for treating a tissue site (bandage is indicative of treating a tissue site) comprising:
An absorbent layer (absorbent structure 33), the absorbent layer for receiving and retaining ionic fluids (liquid body exudates, ¶ 0065), the absorbent layer having a first side and a second, patient-facing side (see fig. 5);
A sealing member (body side liner 42) for covering the absorbent layer (see fig. 5); and
A conductive loop (characterized by conductors C1, C2, see loop in fig. 4) fluidly coupled to the absorbent layer (see fig. 5) and having a first terminal, a second terminal, and a conductive gap (fig. 4, ¶ [0080], monitoring area 74 of the pants disposed between the conductors), wherein the conductive gap is sized and configured to be electrically bridged when covered with the ionic fluid (i.e., when the undergarment is 
While Ales does not disclose that the absorbent layer is for placing in fluid communication with the tissue site, this limitations of claim 23 relates to the intended use of the system, which, in this case, imparts no further limitations on the structure of the device. The absorbent layer disclosed by Ales is capable of being placed in fluid communication with the tissue site and using the device for this purpose requires only routine skill in the art (See § MPEP 2114 II).
Further, Ales fails to disclose that the conductive loop has a plurality of gaps.
Hietpas teaches (fig. 3) an absorbent article that generically include dressings, thus being in the same field of endeavor, comprising a conductive loop (characterized by connection traces 98, see fig. 3) that has a plurality of gaps (see gaps between electrode pairs 88). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive loop having as motivated by Hietpas, ¶ 0051), rather than in just one area. 

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ales et al. (Pub. No.: US 2010/0164733 A1), hereinafter Ales ‘733, in view of Buan (Pub. No.: US 2009/0299251 A1). 
	Regarding claim 24, Ales ‘733 discloses (figs. 4 and 11-12) an absorbent article that can be a dressing (i.e., bandage, ¶ 0043) for treating a tissue site on a patient (bandage is indicative of treating a tissue site) comprising:
	An absorbent layer (absorbent structure 44), the absorbent layer for receiving and retaining fluids (¶ 0051), the absorbent layer having a first side and a second, patient-facing side;
	A dye (color changing composition may comprise bromocresol green dye, ¶ 0113) associated with the absorbent layer (i.e., the color changing composition may be 
	A sealing member (outer cover 40) for covering the first side of the absorbent layer (¶ 0051); and
An electrical optical sensor (sensor 120) associated with the absorbent layer (i.e., sensor senses color changes through outer cover, which is associated with the absorbent layer, ¶ 0111) and configured to detect a change in optical properties of the dye to produce an electrical signal when the change has been sensed (i.e., sensor comprises an optical sensor configured to sense a particular color change, ¶ 0111).
While Ales ‘733 does not disclose that the absorbent layer is for placing in fluid communication with the tissue site, this limitations of claim 24 relates to the intended use of the system, which, in this case, imparts no further limitations on the structure of the device. The absorbent layer disclosed by Ales ‘733 is capable of being placed in fluid communication with the tissue site and using the device for this purpose requires only routine skill in the art (See § MPEP 2114 II).
Further, Ales ‘733 fails to disclose that the sealing member comprises an aperture, wherein the absorbent layer is configured to receive a negative pressure through the aperture. 
Buan teaches (fig. 1) an analogous dressing (10), thus being in the same field of endeavor, for treating a tissue site (abstract) wherein the sealing member (backing material 12) comprises an aperture (port hole 20, ¶ 0027), wherein the absorbent layer (absorptive pad 22) is configured to receive negative pressure through the aperture (¶ 0029). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ales ‘733 such that the sealing member comprises an aperture, wherein the absorbent layer is configured to receive a negative pressure through the aperture. Doing so would provide a suction force for fluid to easily egress into the dressing. 

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haggstrom et al. (Pub. No.: US 2007/0078366 A1, in view of Song (Pub. No.: US 2008/0266117 A1), and further in view of Cavanaugh (Pub. No.: US 2009/0299342 A1).
Regarding claim 25, Haggstrom discloses (fig. 1 and 2) a dressing (100) for receiving an ionic fluid (wound exudate, ¶ 0021), the dressing comprising:
A treatment manifold (packing layer 104) for receiving ionic fluids (¶ 0025), the treatment manifold comprising a foam (¶ 0010) having a first side and a second, patient-facing side (see fig. 2), 
A sealing member (adherent top layer 110) for covering the first side of the treatment manifold (see fig. 1); and
An absorbent layer (106) disposed between the first side of the treatment 
Haggstrom fails to disclose that the foam is an open-cell foam and a first galvanic cell associated with the treatment manifold and configured to produce a voltage when a portion of the treatment manifold proximate to the first galvanic cell is substantially saturated with the ionic fluid.
Song discloses (figs. 1 and 3) an analogous dressing, thus being in the same field of endeavor (an absorbent article 110 can be a bandage, ¶ 0022), the dressing comprising:
A first galvanic cell (battery 160, see fig. 3, ¶ 0057-¶ 0060) associated with treatment manifold (absorbent material, ¶ 0009) and configured to produce a voltage when a portion of the treatment manifold proximate to the first galvanic cell is substantially saturated with the ionic fluid (¶ 0063). 
	Haggstrom discloses that the dressing may include a saturation indicator (116) (¶ 0029). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haggstrom such that it is a first galvanic cell associated with the treatment manifold and configured to produce a voltage when a portion of the treatment manifold proximate to the first galvanic cell is substantially saturated with the ionic fluid. Substituting one known element (the saturation indicator of Haggstrom) for another (the galvanic cell of Song) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution would have yielded predictable results, namely, a dressing suitable for detecting saturation. The simple substitution of one known element for another is likely to be obvious when predictable 
Further, Cavanaugh teaches (fig. 1) an analogous dressing (1) comprising a treatment manifold (flexible dressing bolster 32) comprising an open-cell foam (¶ 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment manifold comprising a foam of Haggstrom in view of Song such that it comprises an open-cell foam as taught by Cavanaugh in order to promote more effective removal of fluid from the wound (as motivated by Cavanaugh, ¶ 0031). 

Claims 27, 29-30, 35-37 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Connolly et al. (Pub. No.: US 2008/0171957 A1), in view of Hietpas.
Regarding claim 27, Connolly discloses (fig. 1, 5) a dressing (10) for treating a tissue site, comprising:
A tissue dressing member (wound contact surface 14) for placing at a location adjacent to the tissue being treated (¶ 0043); and
At least one liquid sensor (electrodes (18a, 18b) for detecting a presence of liquid at a location on or in the tissue dressing member (¶ 0043-¶ 0044);
Wherein the at least one liquid sensor is a selectively conductive loop (see loop fig. 1, loop characterized by electrodes 18a, 18b that terminate at terminals 20a, 20b, ¶ 0043), the loop comprising a conductive material having a space which may be bridged by an ionic liquid contacting a surface of the loop thereby 
Connolly fails to disclose that the conductive loop comprises spaces.
Hietpas teaches (fig. 3) an absorbent article (10) that generically include dressings, thus being in the same field of endeavor, comprising a conductive loop (characterized by connection traces 98, see fig. 3) wherein the conductive loop comprises spaces (see gaps between electrode pairs 88). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the conductive loop having a space of Connolly such that it has spaces as taught by Hietpas. Modifying the conductive loop of Connolly such that there are spaces would allow wetness to be detected across the entire depth of the article. 
Regarding claim 29, Connolly further discloses (fig. 1) that the dressing member comprises an absorbent member (gauze layers, ¶ 0043). 
Regarding claim 30, Connolly further discloses (fig. 1) a sealing member (upper external surface 12) for covering the tissue dressing member (see fig. 1). 
Regarding claim 35, Connolly further discloses a plurality of sensors (Fig. 
	Regarding claim 36, Connolly further discloses that the at least one sensor is located on a surface of the tissue dressing (electrode pair 18a, 18b is located on wound contact surface 14, ¶ 0043).
	Regarding claim 37, Connolly further discloses (fig. 2) an embodiment that has all of the elements of the current invention as stated above elements disclosed in claim 27 and further wherein the at least one sensor (electrodes 38A, 38b) is located within the tissue dressing (see fig. 2, ¶ 0046).
	Regarding claim 40, Connolly further discloses (figs. 1 and 3) a monitoring device (meter shown in fig. 2) electrically connected to the at least one liquid sensor (¶ 0047) and configured to provide an indication of detection of liquid by the at least one liquid sensor (¶ 0047).

Claims 33, 34 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Connolly in view of Hietpas, as applied to claim 27 above, and further in view of Joshi (Pub. No.: US 20070265586 A1)
Regarding claim 33, Connolly in view of Hietpas fails to teach an optical property of the tissue dressing member is configured to change upon absorption of a liquid, and wherein the dressing further comprises sensor is an optical sensor for detecting that change.  
Joshi teaches (fig. 13) an analogous dressing (1013), thus being in the same field of endeavor, wherein an optical property of the tissue dressing member is configured to change upon absorption of a liquid (sensors such as color-change technology based upon moisture content of the material or a 
Regarding claim 34, Joshi further teaches that the optical property is color (color-change technology, ¶ 0076). 
Regarding claim 38, Joshi further teaches that the sensor is located on the outside of a sealing member (housing 1020) (see fig. 13). 
It would have been obvious to one of ordinary  before the effective filing date of the claimed invention  to modify Connolly and Hietpas such that an optical property of the tissue dressing member is configured to change upon absorption of a liquid, and wherein the dressing further comprises sensor is an optical sensor for detecting that change, wherein the optical property is color and wherein the sensor is located on an outside of a sealing member covering the tissue dressing member as taught by Joshi. Doing so can provide a visual indication of when the dressing is saturated that is easily recognized by the user. 

Claims 28 and 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Connolly and Hietpas, as applied to claim 27 above, and further in view of Haggstrom. 
Regarding claim 28, Connolly in view of  Hietpas fail to teach that the dressing member comprises a treatment manifold. 

wherein the dressing member comprises a treatment manifold (packing layer 104, ¶ 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the dressing member of Connolly and Hietpas such that it comprises a treatment manifold as taught by Haggstrom. Providing a treatment manifold provides a structure suitable for absorbing and capturing would fluid and exudates (as motivated by Haggstrom, ¶ 0025). 
Regarding claim 39, Connolly and Hietpas fails to teach a pump located within the dressing for applying a reduced pressure to the tissue site.
Haggstrom teaches (fig. 2) an analogous dressing, thus being in the same field of endeavor, comprising a pump (micropump system 108) located within the dressing for applying a reduced pressure to the tissue site (¶ 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dressing of Connolly and Hietpas such that it comprises a pump located within the dressing for applying a reduced pressure to the tissue site as taught by Haggstrom. Providing a pump can effectively draw wound fluid and exudate away from the wound bed (as suggested by . 

Response to Arguments
Applicant’s arguments, see page 7, filed 12/07/2020, with respect to the objection of claims 27 and 38 and the rejection of claim 38 under 35 USC (s) of claim(s) §112 have been fully considered and are persuasive in view of the amendments to the claims. Therefore, the rejection has been withdrawn.  
Applicant’s arguments, see pages 8-10, filed 12/07/2020, with respect to the rejection(s) of claim(s) 27, 30, 35, 36 and 40 under 35 USC §102 over Connolly, claims 27 and 32 rejected under 35 USC §102 over Cox, claims 27-29, 37 and 30 under 35 USC §102 over Haggstrom, and claims 27, 33-34 and 38 over 35 USC §102 over Joshi have been fully considered and are persuasive in view of the amendments to the claims. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly cited art, Hietpas. 
Applicant’s arguments, see pages 10-11, with respect to the rejection of claim 23 under 35 USC §103 over Ales have been fully considered and are persuasive in view of the amendments to the claims. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of cited found art, Hietpas.
Applicant’s arguments, see pages 11-12, filed 12/07/2020, with respect to the rejection(s) of claim(s) 24 rejected under 35 USC §103 over Ales ‘733 have been fully considered and are persuasive in view of the amendments to the claim. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of 
Applicant’s arguments, see pages 12-, filed 12/07/2020, with respect to the rejection(s) of claim(s) 25 rejected under 35 USC §103 over Song in view of Haggstrom have been fully considered and are persuasive in view of the amendments to the claim. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly cited Haggstrom, Song and Cavanaugh.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781